Citation Nr: 1315925	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  11-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for residuals of a rib fracture.

3.  Whether the Veteran's grandchild, J.B., may be recognized as a dependent for purposes of VA compensation.

(The issue of whether an overpayment in the amount of $3,411 was validly created is the subject of a separate Board decision.)  



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had beleaguered service from December 1941 to May 1942, prisoner of war (POW) status from May 1942 to October 1942, and regular Philippine Army service from April 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in November 2009, February 2010, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines

The Board notes that the Veteran perfected his appeal in this matter in March 2011.  At that time he indicated that he wanted to have a Travel Board hearing in his case.  The Veteran later withdrew his request for a Board hearing, in writing, in October 2011.  See 38 C.F.R. § 20.704(e) (2012).

The Veteran is seeking to establish his grandson, J.B. as a dependent, particularly for the purposes of receiving additional compensation to pay for J.B.'s education.  The Board notes that J.B. submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance, seeking education benefits based on the Veteran's total disability rating in September 2009.  This is a claim brought by J.B. and not the Veteran.  The claim has not yet been adjudicated.  Accordingly, it is referred to the RO for such further action as may be necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTB and residuals of a rib fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was denied service connection for PTB by way of a rating decision dated in May 2005.  He failed to appeal the decision and it became final.

2.  Evidence received since the May 2005 rating decision is new and it is raises a reasonable possibility of substantiating the underlying claim for service connection for PTB.  

3.  The Veteran is J.B.'s paternal grandfather.  The Veteran has not legally adopted J.B.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service connection for PTB is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The evidence received since the May 2005 rating decision is new and material and the claim for service connection for PTB is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The requirements for recognizing J.B. as a child of the Veteran for purposes of VA compensation have not been met.  38 U.S.C.A. §§ 101(4), 1115 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.4, 3.57 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Veteran has Submitted New and Material Evidence
To Reopen the Claim for Service Connection for PTB

The Veteran had beleaguered service from December 1941 to May 1942, POW status from May 1942 to October 1942, and regular Philippine Army service from April 1945 to January 1946.  He submitted his original claim for service connection for PTB in September 1999.  The claim was denied in May 2000.  

The Veteran sought to reopen his claim for service connection in October 2004.  The RO denied the Veteran's claim in January 2005.  The Veteran submitted additional evidence within the appeal period.  The RO again denied the claim in May 2005.  Notice of the rating decision was provided that same month.  He did not perfect an appeal and the decision became final and is the last final denial on any basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  As a result, service connection for PTB may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2005 rating decision included the Veteran's limited personnel records and several service treatment records (STRs), the Veteran's claim for a lung disability dated in June 1991, statement from Dr. J. F. Monsale, dated in August 1991, statements from Dr. Saquian, dated in August 1991 and August 1998, VA Form 10-0048, Former POW Medical History, dated in June 1998 and February 2005, VA examinations dated in June 1998, statement from Dr. A. Gerasmo, received in September 1999, chest x-ray report dated in August 2004, statement from Dr. Sabido, received in October 2004, VA examination in February 2005, and statements from the Veteran.  

The Veteran initially sought service connection for a lung disability in June 1991.  This lead to the development of military records to determine if he had veteran status.  The limited STRs include a "Personal Record" that provided identifying information for the Veteran and that he said he was sound and well to the best of his knowledge and belief.  Page two of this record was a physical examination from May 1945.  No musculoskeletal defects were found, the lungs were said to be normal (the report did not indicate whether a chest x-ray was done at the time).  A separate document, listed as coming from the Headquarters, Adjutant General Records Depository, 8133D Army Unit, APO 928, noted the Veteran's name, rank, organization and address.  It also listed the Veteran's physical condition to be "well".  The document was certified as correct by an individual in October 1952.  

The Veteran submitted several statements detailing events that took place from 1941 to June 1946, to include his status as a POW.  He listed medical conditions involving paralysis, ulcers and pains at the back and "many others" for that time.  He submitted an additional statement in January 1992 providing further details of his activities during the war.  He said he was discharged, to duty, in June 1946.  

Dr. Monsale said he had served with the dental corps during the war.  He said he knew the Veteran, but did not say he knew him during the war.  He noted that the Veteran had been captured and maltreated and suffered from arthritis, laceration wounds, pulmonary aches, toothache and violent coughing.  He said he treated the Veteran for his complaints.  Dr. Saquian said he had treated the Veteran since 1985 for an on and off cough with a history of arthritis.  He said the Veteran suffered from impairment of vision, dyspnea, hemoptysis, and rheumatism.  

The Veteran was denied service connection for a lung disability based on the military records and two medical statements in May 1992.  

He sought to reopen his claim in February 1998.  Dr. Saquian's August 1998 statement said the Veteran was treated for cough and hemoptysis and back pain. 

The Veteran was afforded several VA examinations in June 1998.  They included a POW protocol examination.  The Veteran submitted a Former POW Medical History as part of his examination work-up.  He said he suffered skin bruises as a result of physical torture.  The torture included beatings.  In regard to a question of a list of diseases acquired during captivity, the Veteran checked "yes" to every listed disease, to include tuberculosis.  He also answered "yes" to 43 of 44 conditions or symptoms to have been experienced during his period of captivity.  The only condition he said "no" to was having broken bones.

The Veteran received specific respiratory, cardiovascular and POW examinations as well as a social work survey.  He did not give a history of having had PTB at any time in the past.  A chest x-ray was interpreted to show infiltrates with cavitary images seen in the right upper lobe.  A suspicious soft tissue was seen at the right midlung region.  Both lung fields were said to be hyper-aerated.  

The RO denied service connection for a lung disability in January 1999.  The decision noted that there was no new and material evidence received since the prior denial in 1992.  

The Veteran submitted a claim for service connection for PTB in September 1999.  He included a statement from Dr. Gerasmo.  She said the Veteran gave a history of cough associated with hemoptysis during the war and again in 1946.  She said the Veteran consulted a doctor and was given medications.  He did not have any laboratory tests, like a chest x-ray.  He reportedly got well with the medications.  The Veteran reported developing a cough and hemoptysis in 1998 and saw Dr. Saquian.  He received medications but no chest x-ray.  Dr. Gerasmo said she saw the Veteran in June 1999 with a similar complaint.  She diagnosed PTB and pneumonia.  She also said that a chest x-ray confirmed far advanced PTB.

The Veteran's claim for service connection was denied in May 2000.  The denial noted that service records were negative for treatment of PTB.  It was further noted that there was no evidence to link the current diagnosis to the Veteran's service.  Finally, the RO noted the Veteran's status as a POW but also noted that PTB was not a presumptive disease for POWs.  There was no discussion of PTB as a presumptive disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Notice of the rating action was provided in June 2000.  The Veteran did not appeal.

The Veteran sought to reopen his claim for service connection for PTB in October 2004.  He submitted a copy of a report of a chest x-ray dated in August 2004.  In short, the report said the Veteran had PTB in both upper lobes with cavity formation on the right.  

The Veteran listed several other documents as attached to his claim.  These included his physical examination report after discharge, certification from the 27th Station Hospital, certification for a Dr. Cruz, identified as a military doctor, and a certification from a Dr. Alderete, also identified as a military doctor.  None of the several documents were included with the Veteran's submission.

He submitted a medical report from Dr. Sabido that was received in October 2004.  The clinical diagnosis was that the Veteran had PTB in both upper lobes with cavity on the right lung, far advanced.  The Veteran also had bibasal[ilar] pneumonia of both lungs.  Dr. Sabido said that a chest x-ray confirmed the diagnosis.

The RO denied the Veteran's claim for service connection in January 2005.  The determination was that there was no new and material evidence.  The determination was that the evidence did not show a link to service or that the condition developed in service.  The RO also said there was no evidence that the disease had manifested itself to a compensable degree within three years after service.  

The Veteran underwent multiple VA examinations in February 2005.  The examinations included a POW Protocol examination, heart/hypertension, infectious diseases, mental health, peripheral nerves and gastrointestinal (GI).  The Veteran was noted to have a current diagnosis of PTB but no etiology to link it to service was provided.  A chest x-ray report noted that, compared to June 1998, there was some slight regression of the previously noted right upper lobe infiltrates.  The impression was right upper lobe infiltrates with regression since June 1998 and unchanged bilateral lower lobe fibroreticular opacities.

The Veteran also completed two versions of VA Form 10-0048 for his examination.  On one form he indicated that he had PTB during captivity and, on the second form, he said he did not have PTB during captivity.  

The Veteran's claim was again denied in May 2005.  The evidence added to the record since the rating action of January 2005 was considered.  The RO determined that new and material evidence had not been received.  The RO held that the evidence did not show PTB in service or within the presumptive period.

Notice of the rating action was provided in May 2005.  The Veteran submitted a notice of disagreement (NOD) in June 2005.  

The Veteran submitted a report of a private chest x-ray, dated in May 2005, with his NOD.  The report listed PTB, moderately advanced, right of undetermined activity.

The Veteran was afforded VA examinations to assess a claim for aid and attendance in September 2005.  He was issued a statement of the case (SOC) that considered the additional evidence but confirmed denial of service connection in December 2005.  The Veteran did not perfect an appeal within the required period and the May 2005 rating decision became final.  

The Veteran submitted a request to reopen his claim for service connection for PTB in September 2009.  A significant amount of medical evidence was added to the claims folder since the rating decision in 2005.  The Veteran was pursuing a claim for aid and attendance benefits during the period.  The new evidence included a copy of a chest x-ray report from the 27th Station Hospital, dated in October 1945, copy of a chest x-ray report from the 27th Station Hospital, dated in April 1946, disposition of patient note from the 26th Station Hospital, dated February 1946, certification of hospitalization from 26th Station Hospital, dated in February 1946, records of hospitalization at 26th Station Hospital, dated in March 1946, Disposition of Patient, dated in March 1946, additional Philippine Army records for the Veteran dated in 1945 and 1946, medical report from N. P. Marra, M.D., dated in August 2006, VA examination reports dated in September 2006 and August 2007, medical certificate from a physician (signature indecipherable), dated in October 2007, medical certificate from Dr. Parra, received in January 2008, chest x-ray report from I. F. Misola-Fenis, M.D., dated in December 2008, report from Dr. Parra, dated in February 2009, Board decision dated in September 2009, medical certificates from R. Samoro, M.D., dated in September 2009 and March 2010, affidavit from [redacted], dated April 2010, affidavit from the Veteran, dated April 2010, medical certificates from Dr. Samoro, dated in September 2010, November 2010 and chest x-ray report dated in November 2010, May 2011, October 2011, and January 2012, records from Iloilo Mission Hospital, from July 2011 to August 2011, and statements from the Veteran.

The evidence added to the record is new.  A lengthy discussion of the individual items is not required in this case.  Several of the statements from Dr. Samoro reflect a current diagnosis of PTB and this is supported by chest x-ray reports dated during the pendency of the current appeal.  

The Veteran has submitted records from the Philippine Army, dated in 1945 and 1946, that were not of record.  These records reflect a diagnosis of PTB in October 1945, November 1945 and again in February 1946, to include chest x-ray reports.  Further, the Veteran has submitted a Disposition of Patient document that listed the Veteran as receiving a CDD "Certificate of Disability Discharge", dated in March 1946.  This document reflected that the Veteran was transferred to a replacement battalion following his discharge from the hospital.  Two diagnoses, PTB and ribs fracture, were listed.

The certification of hospitalization from 26th Station Hospital listed the dates of hospitalization for the Veteran.  The certification listed the initial date of hospitalization in June 1945.  The diagnoses included PTB and rib fracture.  Taken at face value, this would show treatment for PTB within three years of the Veteran's POW period of service.  See Justus.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In light of this, the above evidence represents new and material evidence and the claim for entitlement to service connection for PTB is reopened. 

Additional Compensation for Dependent

As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The law allows for additional compensation in the case of a veteran whose disabilities are rated 30 percent or more and who has dependent children.  38 U.S.C.A. § 1115(West 2002 & Supp 2012); 38 C.F.R. § 3.4(b)(2) (2012).  The Veteran is in receipt of a total disability evaluation based on individual unemployability (TDIU).  This benefit, along with the grant of service connection for several disabilities, was awarded by way of a rating decision dated in May 2005.

For purposes of additional compensation, the term "child" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household, and an illegitimate child if certain specific criteria are met.  38 U.S.C.A. § 101(4) (West 2002 & Supp 2012); 38 C.F.R. § 3.57 (2012).  

The facts of this appeal are not in dispute.  The Veteran is supporting the educational pursuits of J.B., his grandson.  Evidence of record unquestionably shows that J.B. is the grandchild of the Veteran by way of the Veteran's daughter.  This is demonstrated by the birth certificate of the Veteran's daughter, establishing the Veteran as her father, and the birth certificate of J.B., showing the Veteran's daughter as the mother and an individual identified as R.B. as the father of J.B., that were submitted by the Veteran in November 2009.  

The evidence of record does not show, and the Veteran does not allege that he is the biological father of J.B., that he has legally adopted J.B., that J.B. is a step-child in his household or an illegitimate child.  Thus, upon a complete review of the evidence of record, the Board concludes that J.B. cannot be held to be the "child" of the Veteran for purposes of VA compensation.  The claim is denied.


ORDER

New and material sufficient to reopen a claim for service connection for PTB, having been received.  The appeal is granted to this extent only.

Entitlement to recognition of the Veteran's grandchild, J.B., as a dependent for purposes of VA compensation, is denied.


REMAND

As noted, limited personnel records and STRs for the Veteran were developed in the 1990's with his initial claim.  This included records provided by the Philippine government as well as documents submitted by the Veteran.  The RO received a DARP Form 632 from the National Personnel Records Center (NPRC) that listed the Veteran's service dates and types of service for the period from November 1941 to January 1946 in August 1991.  The form certified the Veteran's POW status as from May 1942 to October 1942.  

The Veteran's claim for service connection for PTB was denied several times, to include May 2000, January 2005 and May 2005.  One reason for the denial of service connection was the absence of evidence of PTB in service or within the three year presumptive period.  

In regard to his current claim, the Veteran has submitted records from the Philippine Army that purport to show that he was hospitalized and treated for PTB and a rib fracture, during his Philippine Army service.  The initial period of hospitalization was listed for June 1945.  These records were not provided by the Veteran with his initial claim for service connection for PTB or a lung disability.  Further, the records have been provided by the Veteran in a piecemeal fashion and not from an official source.  

In addition, the Board notes that several of the documents contain contradictory medical information.  For instance, the chest x-ray report from October 1945 listed several impressions to include PTB, left upper lung, bilateral pneumonia, cardiomegaly (enlarged heart) and atherosclerosis, aorta.  No rib injury was reported.  Another chest x-ray report from November 1945 said the heart was not enlarged but did say that the 6th "ribs" [sic] were fractured.  This latter finding was not found in October 1945.  The February 1946 chest x-ray said there were infiltrates in the left upper lung.  The heart was not enlarged.  The impression was PTB, minimal lateral, atherosclerosis, aorta and a rib deformity.  None of these problems were reported by the Veteran at the time of his May 1945 physical examination contained in his STRs.  Nor were they identified at the time of his claim for a lung disability in 1991 or 1998.

The Veteran submitted an affidavit from [redacted] who said he was a POW with the Veteran and witnessed him being beaten by the Japanese.  He said that he knew the Veteran suffered fractured ribs due to the beating.  The Veteran submitted a Philippine Army document identified as a Certification that reported the Veteran was a former POW that suffered rib fractures and difficulty breathing due to being beaten with a rifle by the Japanese.  The document went on to note the Veteran was physically unfit to work "forever."  The document was dated in May 1946.

The Veteran also submitted copies of two Special Orders.  The first, dated in March 1946, was a release from active duty order, for the convenience of the government, for a number of individuals.  The effective date of the release was given as March 28, 1946.  The personnel listed were identified as sergeant, or above, and in the infantry.  The Veteran was the only non-sergeant in rank and listed as field artillery as opposed as infantry.  His name was the last name on the special order.

The second Special Order, dated in August 1946, listed four individuals as being reverted to inactive status effective as of August 11, 1946.  The individuals were also said to be in units that were "Certified Disability Discharge" units.

The two special orders appear to provide conflicting evidence as to the Veteran's release from service as to the basis and date.  Further, they contrast with the Veteran's earliest statement that he was released from duty in June 1946.

An additional Philippine Army records adds additional uncertainty to the Veteran's status at the time of his separation from service.  A Special Order 91, dated March 20, 1946, listed a number of individuals to be assigned to a specific unit for Certificate of Disability Discharge and disposition.  The Veteran's name is included in this list and is the last name on the list.

Another document, submitted with the above Special Order, is identified as a Form 55-A, Clinical Rec.  The form is dated March 20, 1946.  The form lists the Veteran by name and other information for him.  His disposition was listed as "CDD."  The final diagnosis was given as pulmonary tuberculosis and fracture [sic] ribs was listed as an additional diagnosis.  

The Board notes that the Veteran's military rank has been variously reported as private (PVT) or private first class (PFC) on the above cited documents.  At times, the rank is listed differently on documents dated within days of each other and from the same unit.  

The discrepancy in how his rank is listed is one factor that raises questions about the authenticity of the documents.  The fact that the Veteran is listed in a group of all infantry personnel when he is not is also a noticeable distinction.  Some special orders show the Veteran as being released from service for the convenience of the government while others indicate a disability discharge.  The Veteran's name appearing as the last name on a list on several of the documents also stands out as a possible addition to an existing document.  

All of the documents are copies.  Several documents, particularly the Form 55-A contained much lighter spaces where identifying information for the Veteran is to be added while the remainder of the document is much darker in color.  It raises a question as to whether the document was altered and copied.  Finally, the Veteran did not submit the military record evidence until 2009.  He has not identified where he obtained the records or explained why they were not submitted with his prior claims for benefits as they would be critical evidence supportive of his claim for benefits.  

At this point, the evidence reflects a diagnosis of PTB in 1945 and a current diagnosis of PTB.  The evidence also shows a diagnosis of a fractured rib or fractured ribs in 1946 along with multiple statements to that effect from the Veteran.  In addition, there is the affidavit from Mr. [redacted] to support the contention the Veteran was injured while a POW, specifically with fractured ribs.  If the record evidence submitted by the Veteran is authentic, then additional development for service connection is required.

A remand is in order to determine the authenticity of the records submitted by the Veteran.  Additional development would be in order conditional on the outcome of the record determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask him to identify the source of the Philippine Army records he has submitted in support of his claim.  If the Veteran identifies an official source, the RO should contact that source to obtain copies of the Veteran's records.  

Even if the Veteran does not respond to the above request, the RO should contact the appropriate Philippine authorities to request copies of the records submitted by the Veteran.  

All efforts to obtain these records must be documented in the claims folder.  

2.  If the Veteran cannot identify the source of the submitted records, or, if it is shown, based on a response from an official source, that there are no additional records for the Veteran other than those received in 1991/1992, the RO should take the necessary steps to have the records submitted by the Veteran authenticated.  This may include submitting copies of the records to the appropriate agency for their consideration as to the authenticity of the records.

An official determination must be made in writing and included in the claims folder as to the authenticity of the records.  If there is a determination that the records are not authentic, the RO should consider addressing the Veteran's claim as being based on fraud as per 38 U.S.C.A. § 6103(a) and 38 C.F.R. §§ 3.900, 3.901.  

Should there be a determination that fraud is involved, no further development of the service connection aspect of the claim is necessary.

3.  If, and only if, the RO determines that the documents which have been presented are authentic, the Veteran should be afforded a VA examination to assess his claim for service connection for PTB and residuals of rib fractures.

The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  The RO should provide the medical examiner with specific dates of service for the Veteran for the examiner to consider in making a nexus opinion.

1) In addition to providing current examination findings, the examiner is request to provide an opinion as to whether it is at least as likely as not that the Veteran's PTB is related to his period of service.

2) The Veteran should also be afforded an examination to address his claim for service connection for residuals of rib fractures.  The examiner is advised that the Veteran has official status as a POW of the Japanese from May 1942 to October 1942.  The Veteran has asserted that he suffered fractured ribs as a result of being beaten with a rifle during his captivity.  He has submitted an affidavit from another individual that was a captive with the Veteran and who states he has personal knowledge of the Veteran being beaten and suffering fracture ribs.

The examiner is requested to identify if there are any current residuals related to rib fractures.  If so, the examiner is further requested to provide an opinion as to whether it is at least as likely as not that any currently identified rib fracture residual is related to the Veteran's service.  

A complete rationale for all opinions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder or in Virtual VA.

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

4.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the requests.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


